 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10
     KONECRANES GLOBAL
11   CORPORATION,                                      Case No.: 2:18-cv-02015-GMN-NJK
12          Plaintiff(s),                                            ORDER
13   v.
14   MODE TECH (BEIJING) CO., LTD.,
15          Defendant(s).
16        Pending before the Court is the parties’ proposed discovery plan. Docket No. 48. The
17 proposed discovery plan is substantively indistinguishable from the parties’ discovery plan
18 submitted at Docket No. 46. The Court previously set a scheduling conference for 10:00 a.m. on
19 April 30, 2019, in Courtroom 3A. Accordingly, the proposed discovery plan at Docket No. 48 is
20 DENIED as moot.
21        IT IS SO ORDERED.
22        Dated: April 16, 2019
23                                                           ______________________________
                                                             Nancy J. Koppe
24                                                           United States Magistrate Judge
25
26
27
28

                                                 1
